Citation Nr: 0512198	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  02-21 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for allergies.  

2.  Entitlement to service connection for conjunctivitis.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for a right leg 
disorder.  

5.  Entitlement to service connection for a left leg 
disorder.  

6.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 2000 to September 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In that determination, the RO inter alia denied the 
appellant's claims of entitlement to service connection for 
allergies, conjunctivitis, hemorrhoids, a right leg disorder, 
a left leg disorder, and a back disorder.  The appellant 
disagreed and this appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In September 2002, the RO scheduled the appellant for VA 
examinations to address the claimed disabilities.  The 
medical facility reported she failed to report for the 
examinations.  However, she indicated in an October 2002 
statement that she had been relocating during this period, 
and thus it appears the notice of the examinations may have 
been sent to an incorrect address.  In her December 2002 
substantive appeal, she again explained her absence and asked 
to be rescheduled for these examinations.  As the record does 
not reflect that the RO ever rescheduled her for these 
examinations, despite the appellant's request, the case will 
be remanded for rescheduled VA examinations.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

Schedule the appellant for appropriate 
VA examinations to determine the nature 
and etiology of any current claimed 
disorders.  Send the claims folder to the 
physician(s) for review; the report 
written by the physician(s) should 
specifically state that such a review was 
conducted.  Ask the physician(s) - based 
on review of the evidence of record, the 
results of appropriate medical tests or 
other procedures deemed required to 
accurately assess a diagnosis, and her or 
his professional expertise - to 
(1) describe the exact nature of each 
claimed disability, and (2) opine whether 
any current such disorder at least as 
likely as not had its onset in military 
service.  A complete rationale should be 
given for each opinion and conclusion 
expressed.  All indicated tests should be 
conducted and all medical reports should 
be incorporated into the examination and 
associated with the claims file.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



